          Case 1:20-cv-01924-LGS Document 51 Filed 02/11/21 Page 1 of 1

                    LEE LITIGATION GROUP, PLLC
                                      148 WEST 24TH STREET, EIGHTH
                                       FLOOR NEW YORK, NY 10011
                                           TEL: 212-465-1180
                                           FAX: 212-465-1181
                                        INFO@LEELITIGATION.COM

WRITER’S DIRECT:          (212) 465-1188
                          cklee@leelitigation.com
                                                                           February 10, 2021
Via ECF:
The Honorable Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                             Re:   Barcenas v. Erminia Restaurant Corp. et al
                                   Case No. 20-cv-01924-LGS
Dear Judge Schofield:
        We are counsel for Plaintiff in the above-referenced action. We write, jointly with counsel
for Defendants, to inform the Court that the parties have agreed to engage in a private mediation
for a class-wide settlement with the mediator, Steven Sonnenberg, on March 16, 2021.

       As the scheduled mediation will take place after the parties’ discovery deadline of
February 26, 2021 for individual Plaintiff, the parties respectfully request a stay in the above-
referenced action and an adjournment of all dates and discovery deadlines sine die.

        By March 23, 2021, one week after the scheduled mediation, the parties will provide a
status update informing the Court if the parties were able to settle or the parties will provide a
revised discovery schedule.

        We thank the Court for its time and consideration.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc: all parties via ECF
The application is DENIED. The Court generally does not stay discovery pending mediation
or settlement discussions. By March 23, 2021, the parties shall file a joint status letter, as
outlined in Individual Rule IV.A.2., which shall also provide an update as to the parties'
settlement discussions. This March 23, 2021, status letter shall be in lieu of the status letter
due on March 11, 2021, pursuant to the Amended Civil Case Management Plan and
Scheduling Order at Docket No. 47.

So Ordered.

Dated: February 11, 2021
       New York, New York
